Hinman, J.
We think the court of probate was correct in receiving*and recording the assignment of Edwin Birdsey. It appears, on its face, to have been made with reference to the act of 1853, the first section of which makes it the duty of the judge, or clerk of probate, to enter, on all such assignments, the time when they are received for record, and provides that the record shall bear the same date, and that the assignment shall take effect when so lodged for record. As *184the same power, in this respectáis given to the clerk as to the judge, and it is made the duty of both to receive for record all documents of this sort, it appears to us that the reception and recording are rather ministerial acts, in which no judicial action is implied. Stat., ed. 1854, p. 512.
Again, we do not see what interest Vansands has in defeating the voluntary assignment. He claims no interest in any property affected by it, and as a mere creditor of Birdsey, his interest is to support it, if there is any property on which it can operate. The suggestion that its reception would throw a cloud over the title, which he was seeking to obtain for the trustee, to be appointed by the court of probate, seems to be rather fanciful than real. A multiplicity of conveyances may sometimes embarrass a title. But this is not a case of that sort. Vansands’ application, if successfully pursued, will effect a transfer of all the property, not exempted by the statute, which Birdsey had at the time; and, if there is no subsequently acquired estate, it will defeat the operation of the voluntary assignment, for the reason that the compulsory process is prior in point of time. On the other hand, if the debtor had subsequently acquired estate, and chose to assign it, it would obviously be for the benefit of all his creditors, of whom Vansands is one.
We do not think the reservation of power to name a subsequent trustee, rendered the assignment void. If it is inoperative, because the power to appoint subsequent trustees is given to the court of probate, we do not think it ought to affect the other parts of the conveyance.
The judgment of the superior court is therefore reversed, and the order of the court of probate affirmed.
In this opinion, the other judges, Waite and Stores, concurred.
Judgment reversed.